OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this court on June 21, 1967 under the name of George Cochran Stankevich. In this proceeding to discipline respondent for professional misconduct, petitioner moves to confirm the report of the Special Referee and respondent cross-moves for an order “rejecting” all of the findings of the Special Referee and dismissing all charges.
The Special Referee sustained four charges of professional misconduct, including neglect of two legal matters entrusted to respondent and failure to cooperate in the legitimate investigations of these two matters by the Suffolk County Bar Association Grievance Committee and the Grievance Committee for the Tenth Judicial District.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. Respondent is guilty of the misconduct alleged above. Petitioner’s motion to confirm the Special Referee’s report is granted and respondent’s cross motion is denied.
In determining an appropriate measure of discipline to be imposed, we are mindful of respondent’s previously unblemished record as well as the fact that respondent, a single practitioner of law, acknowledged the need to reduce his practice, hire additional staff and implement more efficient systems. We find no dishonest conduct on respondent’s part. Accordingly, the respondent should be, and hereby is, censured for his professional misconduct.
Mollen, P. J., Lazer, Mangano, Gibbons and Brown, JJ., concur.